Citation Nr: 1515541	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a left wrist disorder.

5. Entitlement to service connection for a cervical spine disorder.

6. Entitlement to an initial compensable rating for right ear hearing loss.

7. Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2010 rating decision issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a paperless claims file associated with the appeal.  A review of the documents in Virtual VA reveals a September 2013 hearing transcript and VA treatment records from February 2011 to August 2013.   All other documents, to include those in the Veterans Benefits Management System, are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

The issues of entitlement to service connection for left ear hearing loss, a left knee disorder, a low back disorder, a left wrist disorder, a cervical spine disorder and entitlement to an initial compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the September 2013 hearing, the Veteran requested withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an initial rating in excess of 10 percent for tinnitus have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the September 2013 hearing, the Veteran withdrew from consideration the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.
REMAND

As to the claim of entitlement to an initial compensable rating for right ear hearing loss, VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, at the hearing, the Veteran alleged that his hearing had worsened since a September 2010 VA audiological examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Therefore, another VA examination is warranted.

In September 2010, the RO obtained an examination as to the etiology of any hearing loss.  Although the examiner noted the Veteran's subjective reports of in-service noise exposure and hearing loss, she did not review the claims file, nor did she provide an opinion as to the etiology of any left ear hearing loss.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Similarly, although the Veteran was afforded an etiological examination for his left wrist, no opinion was provided for the diagnosis of left wrist tendonitis.  Id.  Addendum opinions are therefore needed.

The September 2010 VA left wrist examination also indicates that the appellant is in receipt of Social Security Administration disability benefits in connection with his neck and back disorders.  These records should be obtained.

Finally, although an April 2013 statement of the case shows that treatment records from the Erie Pennsylvania VA Medical Center from May 2010 through April 2013 were reviewed, the paper claims file only includes treatment records prior to November 2010 and the Virtual VA file only includes records after August 2011.  Any records associated with the Erie Pennsylvania VA Medical Center from November 2010 through August 2011 should be obtained, as well as any other outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for any of the remaining issues on appeal.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  The AOJ should also obtain any outstanding VA treatment records, to include those from the Erie Pennsylvania VA Medical Center from November 2010 through August 2011.  The Social Security Administration should be contacted and all relevant records must be obtained.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA audiological examination to determine the current severity of his right ear hearing loss and to ascertain the etiology of any left ear hearing loss.  The claims folder, including Virtual VA and VBMS electronic records must be provided to and reviewed by the examiner as part of the examination and the examiner must specify in the report that the claims file has been reviewed.  

First, all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.

Next, after reviewing all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not that any left ear hearing loss is related to service.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

3. Thereafter, forward the entire claims file to the examiner who prepared the September 2010 VA left wrist opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that any current left wrist disorder, to include left wrist tendonitis, is related to service. 

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


